Robinson, J.,
concurring in the judgment.
I concur in the majority’s affirmance of the trial court’s decision, but on a different basis. When the plain language of a contract is clear, the fact that the parties’ course of performance has not complied with the requirements of the contract does not change the meaning of the contract. Highridge Condo. Owners Ass’n v. Killington/Pico Ski Resort Partners, LLC, 2014 VT 120, ¶ 22, 198 Vt. 44, 111 A.3d 427 (noting that “course of performance may be relevant in *210interpreting an ambiguous contract” but may not be considered where contract is unambiguous).
¶ 17. In this case, I cannot conclude that the contract is ambiguous. It unequivocally requires that the Consumer Price Index of January 1, 1987, serve as the benchmark for calculating the cost-of-living increase applied to the basic rent (also a set benchmark rather than a floating amount) when the rent is recalculated each year. It also caps the increase in rent from one year to the next at 4%. In the face of the contract’s clear language, the fact that the parties have divergent understandings of the contract and have implemented it in a way that departs from the plain meaning does not render it ambiguous. See Isbrandtsen v. N. Branch Corp., 150 Vt. 575, 581, 556 A.2d 81, 85 (1988) (“[T]he fact that a dispute has arisen as to proper interpretation does not automatically render the language ambiguous.”).
¶ 18. I do not support the method for calculating annual rent that was adopted by the trial court because, as tenant rightly argues, it squarely conflicts with the requirements of the contract. The method actually used by landlords throughout the contract, and adopted by the trial court, applied a cost-of-living adjustment to each year’s rent (the increased basic rent) based on the change in CPI from that year to the next. That method contravenes the contract’s clear requirement in paragraph 9E that “in no event shall any cost of living increases be computed on the Increased Basic Rent.”
¶ 19. On the other hand, tenant’s proposed interpretation also misses the mark. Tenant argues that the 4% cap on “any annual increase” in paragraph 9B refers to the increase in the CPI from one. year to the next, and that the CPI multiplier to be applied to the basic rent in any given year is the sum of the preceding years’ CPI increases, capping the increase in each of the preceding years at 4%. The effect of this approach is to bake into every subsequent year’s rent calculations the effect of the application of the 4% cap in any year in which the CPI grows by more than 4%, so that over time the rent payable lags further and further behind the rate of inflation. Not only does this not make sense in terms of the parties’ likely intentions, but it ascribes a significance to the increase in the CPI between one year and the next when paragraph 9B of the contract expressly identifies the base year — 1987, and not the prior year, as the benchmark for assessing the change in the CPI. Under the terms of this contract, the increase *211in CPI from one year to the next (as opposed to the increase in rent resulting from application of the CPI multiplier) is simply irrelevant, and the suggestion that the 4%r cap applies to that irrelevant factor makes no sense.
¶ 20. For these reasons, I, like the majority, reject tenant’s appeal. Because landlords did not cross-appeal the trial court’s summary-judgment decision, I am left to support affirmance of the trial court’s judgment.